[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 29 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 31 
We are of opinion that the classification made by section 57-a
of the Railroad Law (Cons. Laws, ch. 49) may not on this record be said to be based solely on the ownership of the capital stock of domestic railroad corporations affected thereby. Without passing upon the validity of any of the suggested bases for that classification, we conclude that grounds reasonably to have been conceived so far bear out the presumption of the constitutionality of the statute as to have warranted the award of the discretionary relief granted.
We are also of opinion that the statute has not been shown to violate the provisions of the Constitution of the State invoked by the appellant.
It is our opinion also that the Supreme Court had jurisdiction to grant the relief awarded.
The order should be affirmed, with costs, and the question certified answered in the affirmative.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Order affirmed, etc. *Page 33